DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9-10, 12-13, 19-20, 23, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drowley et al (Us Publication No. 2021/0028312).
Regarding claim 1, Drowley discloses an integrated circuit (IC) comprising: a substrate Fig 1, 101 of a semiconductor material ¶0049; a fin transistor comprising: a gate region; a source region; a channel region formed between the gate and source regions; a drain region ¶0049-0050; a fin structure formed on or over the substrate Fig 1, 103, the fin structure including the gate region, the source region Fig 1 and a drift region Fig 1,102a between the channel region and the drain region ¶0051; and a doped control layer Fig 1,102b formed along at least one sidewall of the fin structure over the drift region Fig 1 and Fig 8a.
Regarding claim 5, Drowley discloses wherein the doped control layer further comprises a buried doped layer formed in the substrate beneath at least a portion of the fin structure Fig 1 and Fig 8a.
Regarding claim 9, Drowley discloses further comprising: a fin contact coupled to the fin structure, the fin contact adapted to be coupled to a voltage source Fig 1 and Fig 8a.
Regarding claim 10, Drowley discloses a source contact coupled to the source region; and a connector coupled between the fin contact and the source contact Fig 1 and Fig 8a.
Regarding claims 12 and 20, Drowley discloses an integrated circuit (IC) and a method comprising: a fin structure formed on a semiconductor substrate Fig 1, 101 ¶0049, the fin structure includes a fin transistor comprising: a source region formed in the fin structure; a drain region formed in the fin structure¶0049-0050; a gate region formed in the fin structure between the source and drain regions¶0049-0050; a channel region formed in the fin structure between the gate and source regions¶0049-0050; a drift region Fig 1,102a formed in the fin structure between the channel and drain regions; and a buried doped layer Fig 1,102b formed in the substrate extending beneath at least a portion of drift region Fig 1 and Fig 8a.
Regarding claim 13, Drowley discloses wherein the buried doped layer is at least coextensive with and extends beneath the fin structure Fig 1 and Fig 8a.
Regarding claim 19, Drowley discloses further comprising an oxide layer formed over the substrate, the oxide layer extending from a surface of the substrate along a portion of sidewalls of the fin structure to electrically isolate the fin transistor from other circuitry on the IC Fig 8a.



Regarding claim 23, Drowley discloses further comprising: forming a gate region adjacent a first end of the fin structure; forming a source region, the channel region located between the gate region and the source region; and forming the drain region adjacent a second end of the fin structure, the drift region in the fin structure extending between the channel region and the drain region Fig 1 and Fig 8a.
Regarding claim 25, Drowley discloses an integrated circuit (IC) comprising: a semiconductor fin having a first conductivity type extending laterally over a surface of a substrate between a source end and a drain end Fig 1 ¶0049, 0052, 00060; a drift region Fig 1,102 in the fin having the first conductivity type and extending between the source end and the drain end ¶0052 0060; a body region having an opposite second conductivity type between the source end and the drift region Fig 1-2; and a gate electrode extending along a vertical sidewall of the fin adjacent the body region Fig 1-2, 8a.
Allowable Subject Matter
Claims 2-4,6-8, 11, 14-18, 21-22, 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
In response to applicants argument (Page 8-9), that the prior art of record does not teach the fin structure to include the drift region, the examiner disagrees and finds the argument unpersuasive. Drowley discloses the drift region in the fin structure as described in Fig 1-2, 8a and  Paragraph 0052 and 0060.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811